TYSON, .J.
This, was a bill filed by the appellant,, as a tax-paver and citizen,, to enjoin the, municipal authorities of Gadsden from issuing and selling bonds. The bill alleges that the act authorizing the election, under the authority of which, it is proposed to issue the bonds, is violative of section 66 of tbe constitution of 1901 in that the senate journal fails affirmatively to show tbe signing of house hill No. 454, the act in question, by the president of the senate, in the presence of the senate. As the mandates of section 66 require the presiding officers of both houses to sign a hill in the presence of the house over which he presides, and that the hill be read at length before signing, unless the reading is dispensed with by the required vote, it becomes important to ascertain just what the senate journal shows with respect of house bill No. 454. The senate journal (pages 481,482) shows a message from the bouse, stating that the speaker had signed a number of bills, among them bouse bill No. 454, and requests the signature of the president, of the senate. Page 483 shows a motion made by Mr. Norman to dispense with the reading of bouse bill 454, a favorable vote on the motion by yeas and nays, — yeas, 24; nays, 0 — together with the names of the senators voting yea. On the same page appears the following: “Signing of hills. The president of the senate in the presence of the senate, immediately after they had been publicly read at length by the secretary, signed the above bouse bills, tbe titles of which are set out in, the foregoing message from the house, except bouse bills Nos. 121, 101, 465, and 454; tlic reading of which at length having been dispensed with.” In the recent case of Uniontown v. State ex rel. Glass, (Ala.) 39 South. 814, we held that *136when “the journal of the senate shows that the motion to dispense with the reading of the hill ivas passed by a vote taken by yeas.and nays — yeas, 21, nays, 0 — and sho^vs the names of the senators voting, * * * it must be presumed, in the absence of any affirmative showing to the contrary by the journal, that there were only 21 of the senators present when the vote wras taken and the bill signed.”
It is insisted, however, that the senate journal affirmatively show's that house bill No. 454 was not signed by the president of the senate in the presence of the senate, for the reason that it is specially, W'ith others, excepted by the journal entry. When there is more than one antecedent to which an exception may refer, or which it may qualify, it becomes necessary, from the entire language employed, to ascertain to wdiich antecedent the exception specially refers. Applying this rule and taking into consideration what the senate journal show's- with.respect of this and the other bills mentioned in the house message, together w'ith the clause immediately following the excepting clause, wre a.re of the opinion that the excepting clause refers to and qualifies the first antecedent; that is, it refera to the clause relating to the dispensing with the reading at length before signing the bill, and not to the clause relating to the signing.
It follow's, therefore, that the journal entry affirmatively show's the signing of the bill by the. president of the •senate in. the presence of the senate.
The chancellor correctly dismissed the bill for w'ant of equity, and his decree is affiimed.
A (firmed.
Haradsox, Dowdeijo, Simpson, Anderson, and Den-son, pTJ., concur. -